        Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 1 of 24




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                      Grand Jury N-19-1

 UNITED STATES OF AMERICA                        CRIMINAL NO. 3:21-cr- 087 (VAB)

        V.                                      VIOLATIONS:
                                                18 U.S.C. § 1349   (conspiracy)
 DENNIS A. BRADLEY, JR., and                    18 U.S.C. § 1343   (wire fraud)
 JESSICA MARTINEZ                               18 U.S.C. § 1001   (false statements)
                                                18 U.S.C. § 1623   (false declaration
                                                to grandjury)


                                        INDICTMENT

       The Grand Jury charges:

                                        COUNT ONE
                                (BRADLEY and MARTINEZ)
                              (Conspiracy to Commit Wire Fraud)

                                        The Defendants

       1.     The defendant DENNIS A. BRADLEY, JR., has been a member of the Connecticut

State Senate since 2018. BRADLEY represents the 23rd State Senate District, which is composed

of most of Bridgeport and part of Stratford. In his 2018 campaign for State Senate, BRADLEY

and others entered into a conspiracy and scheme to defraud the Connecticut State Election

Enforcement Commission, the Citizens' Election Fund, and the State of Cmmecticut by making

misrepresentations concerning BRADLEY's compliance with state election law and the Citizens'

Election Program's statutory restrictions and requirements in order to fraudulently obtain or

attempt to obtain $179,850 in campaign grants, as described more fully below.

       2.     BRADLEY is also an attorney. In 2016, BRADLEY became a partner in the law

firm of Bradley, Denkovich & Karayiannis, P.C., also known as BDK Law Group ("BDK"). Prior

to 2016, BRADLEY's law firm was Bradley Law Group. Although the Bradley Law Group was
         Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 2 of 24




defunct by 2018, BRADLEY continued to control an account at Bank of America under that name

which contained BRADLEY's personal funds and which he used for personal expenses.

        3.       The defendant JESSICA MARTINEZ was the Treasurer for BRADLEY's 2018

State Senate campaign. MARTINEZ has also been a member of the Bridgep01i Public Schools

Board of Education since 201 7.

                                    Other Relevant Individuals

        4.       Campaign Volunteer-I, whose identity is known to the Grand Jury, was a co-

conspirator of BRADLEY and MARTINEZ, and a senior member ofBRADLEY's campaign staff

beginning in or about February 2018.

        5.       Campaign Volunteer-2, whose identity is known to the Grand Jury, was a co-

conspirator of BRADLEY and MARTINEZ, and worked for BRADLEY's campaign.

       6.        Campaign Consultant-I, whose identity is known to the Grand Jury, worked for

BRADLEY's campaign in or about February and March 2018.

       7.        Campaign Consultant-2, whose identity is known to the Grand Jury, worked for

BRADLEY's campaign in or about February and March 2018.

                                    Connecticut Election Law

       8.        At all relevant times, Chapters 155 and 157 of the Connecticut General Statutes

imposed legal restrictions and requirements on political candidates and their campaigns.

       9.        Chapter 155 of the Connecticut General Statutes-which runs from Sections 9-600

through 9-625-established laws that govern all elections and primaries for state office, including

state senator.    For example, under Section 9-607(k), a candidate must report any personal

expenditure of more than $50 to the campaign's treasurer, who must then report that personal




                                               -2-
         Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 3 of 24




expenditure in the campaign' s filings with the Connecticut State Election Enforcement

Commission ("SEEC").

        10.     Chapter 157 of the Connecticut General Statutes-which runs from Sections 9-700

through 9-751-established the Citizens' Election Program ("CEP"), a voluntary public election-

financing program under which candidates can apply to SEEC for State grants to fund their primary

and general election campaigns.

        11.    According to SEEC's public statements, the CEP was intended to allow candidates

to compete without reliance on special interest money, restore public confidence in the electoral

and legislative processes, increase meaningful citizen participation, and provide the public with

useful and timely disclosures of campaign finances.

        12.    The Citizens' Election Fund, under the administration of the Connecticut State

Treasurer, financed the CEP with money from voluntary donations and the State's sale of

abandoned property.

        13.    SEEC administered the CEP and monitored compliance with its statutory

restrictions and requirements, including its contribution and expenditure limits and mandatory

financial disclosures.

        14.    To qualify for a CEP grant, a State Senate candidate in the 23rd District was

required to demonstrate adequate public support by raising $15,300 in small-dollar "qualifying

contributions" of between $5 and $250 from 300 individuals residing in the district.

        15.    Every qualifying contribution to a candidate was accompanied by a Citizens'

Election Program Qualifying Contribution Certification Form, commonly referred to as a

"contribution card." Each contribution card detailed-among other information-the name of the




                                              -3-
        Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 4 of 24




individual contributor, the date of the contribution, and the contribution amount. The contributor

signed the contribution card to certify that the information it contained was accurate.

       16.     Connecticut law restricted candidates participating in the CEP from certain

expenditures of personal funds. Under Section 9-705(i), a candidate's CEP grant was reduced by

the amount of personal funds provided to his campaign. Under Sections 9-702( c) and 710( c), a

State Senate candidate seeking a CEP grant could contribute no more than $2,000 of personal

funds to his own campaign. Under Section 9-71 l(a), there were penalties for candidates who

exceeded that $2,000 limit, including disqualification from receiving any CEP grants at all.

       17.     A candidate who elected to participate in the CEP was required to submit or cause

to be submitted certain forms to SEEC, certified or sworn under penalties of false statements,

including:

               a.      an Affidavit of Intent to Abide by Expenditure Limits and Other Program

       Requirements ("CEP Affidavit"), in which the candidate certified knowledge of and the

       intent to comply with the CEP's requirements;

               b.      a Citizens' Election Program Application For Public Grant Dollars ("CEP

       Application"), in which the candidate certified, among other things, "I have not accepted

       any contribution or contributions that exceed or exceeds in the aggregate the applicable

       contribution limits set forth in Chapter 157 of the Connecticut General Statutes";

               c.      Itemized Campaign Finance Disclosure Statements, detailing information

       about all contributions and expenditures by the candidate's campaign; and

               d.      a Primary to General Election "Carry Forward" Form, by which a candidate

       who had already been awarded a CEP primary grant initiated SEEC's consideration of a

       CEP general election grant.




                                               -4-
        Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 5 of 24




       18.     Candidates and their campaigns were permitted to submit their filings electronically

to SEEC using its eCampaign Repmiing Information System ("eCRIS"), where all campaign

filings were electronically posted and made available to the public.

       19.     The 23rd State Senate District was a Democratic party-dominant district, according

to SEEC, meaning that registered Democrats outnumbered the registered members of any other

major party by more than 20%. In the 23rd State Senate District, the winner of the Democratic

primary typically goes on to win the general election. In 2018, in a party-dominant State Senate

district, the maximum CEP primary grant was $84,450 and the maximum CEP general election

grant was $95,710.

       20.     Thus, a Democratic primary candidate in the 23rd State Senate District who chose

to participate in the CEP (i) could receive a maximum grant of$84,450 in the primary and $95,710

in the general election, minus his expenditure of personal funds, (ii) could not provide more than

$2,000 of personal funds to his campaign, (iii) and was required to make complete and truthful

disclosures to SEEC regarding his campaign finances.

                                    BRADLEY's Campaign

       21.     BRADLEY ran as a Democrat in the 2018 race for the 23rd State Senate District.

       22.     BRADLEY's campaign was officially named "Attorney Dennis Bradley for State

Senate," but also operated at times under "Dennis Bradley for State Senate."

       23.     BRADLEY's campaign maintained an account at Bank of America.

       24.     On or about May 24, 2018, BRADLEY and MARTINEZ applied for a CEP grant

to fund BRADLEY's Democratic primary campaign, which SEEC issued in the amount of$84,140

on or about July 10, 2018.




                                               -5-
         Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 6 of 24




       25.     On or about August 14, 2018, BRADLEY won the Democratic primary with

approximately 55% of the vote.

       26.     On or about August 27, 2018, BRADLEY and MARTINEZ attempted to obtain an

additional $95,710 CEP grant to fund BRADLEY's general election campaign, which was denied

by SEEC on or about October 19, 2018.

       27.     On or about November 6, 2018, BRADLEY won the general election with

approximately 87% of the vote.

       28.     BRADLEY was subsequently re-elected in 2020.

                             The Conspiracy and Scheme to Defraud

       29.     Between in or about March 2018 and October 2018, in the District of Connecticut,

the defendants DENNIS A. BRADLEY, JR., and JESSICA MARTINEZ willfully and knowingly

combined, conspired, confederated, and agreed with each other and with others known and

unknown to the Grand Jury, including the campaign volunteers referenced above, to commit wire

fraud, in violation of Title 18, United States Code, Section 1343, that is, to knowingly devise and

intend to devise a scheme and artifice to defraud SEEC, the Citizens' Election Fund, and the State

of Connecticut, and to obtain money and property from those entities by means of false and

fraudulent pretenses, representations, and promises, and to utilize interstate wires in furtherance

of that scheme and conspiracy.

       30.     The object of the conspiracy and scheme to defraud was to fraudulently obtain

$179,850 in CEP grants in cmmection with the 2018 campaign for the seat for the 23rd Connecticut

State Senate District by making material misrepresentations concerning BRADLEY's compliance

with state election law and the CEP's restrictions and requirements.




                                               -6-
        Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 7 of 24




       31.     BRADLEY, MARTINEZ, and their co-conspirators carried out their conspiracy in

two ways.     First, BRADLEY, MARTINEZ, and their co-conspirators used SEEC filings

containing material misstatements and omissions to conceal that BRADLEY had violated CEP

rules in order to obtain an undeserved $84,140 CEP primary grant and to attempt to obtain a

$95,710 CEP general election grant. Second, BRADLEY, MARTINEZ, and their co-conspirators

denied SEEC, the Citizens' Election Fund, and the State of Connecticut the right to control their

assets by using such false and fraudulent documents and filings to deprive them of economically

valuable information relevant to the decision of whether and how to allocate public election funds

to BRADLEY.

       32.     The manner and means by which BRADLEY, MARTINEZ, and their co-

conspirators sought to and did achieve the object of their scheme and conspiracy includes the

following.

                            BRADLEY's Campaign Announcement

       33.    BRADLEY began his 2018 State Senate campaign in or about February 2018.

       34.    In or about February 2018, BRADLEY began planning a March 15, 2018 event at

Dolphin's Cove, a restaurant in Bridgeport. BRADLEY agreed to pay Dolphin's Cove $2,000 for

an open bar and $15 per attendee for food, with an expected attendance of 150 guests. BRADLEY

eventually and secretly used personal funds to pay Dolphin's Cove $5,597.31 for the March 15

campaign event, in violation of CEP rules which imposed a $2,000 limit on BRADLEY's

expenditure of personal funds and required complete and truthful disclosures of BRADLEY's

campaign contributions and expenditures.




                                              -7-
         Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 8 of 24




        35.      On or about February 21, 2018, BRADLEY, Campaign Consultant-I, Campaign

Consultant-2, and Campaign Volunteer-I communicated via text message concerning the March

15 campaign event, as follows:

 Aoorox. Time             Author                                       Text
 3:02:0I p.m.      Campaign Consultant-I      I need details on roll out party
 3 :03 :53 p.m.    Campaign Consultant-2      Yes please. Matt and I are working on the logo
                                              now
 5:00:52 p.m.      Campaign Consultant-I      Dennis?
 7:0I :29 p.m.     Campaign Volunteer- I      Hey
 7:01 :43 p.m.     Campaign Volunteer- I      I'm at a training
 7:10:34 p.m.      BRADLEY                    Dolphine rsic l cove March 15
 7:10:37 p.m.      BRADLEY                    6:00pm
 7:10:53 p.m.      BRADLEY                    Free beer and wine free food
 7:Il:12p.m.       BRADLEY                    Dancer rsicl and a night not to forget
 7:12:51 p.m.      Campaign Consultant- I     What other details do you want on it? Obviously
                                              we will have to decide on the logo before
                                              proceeding
 7:13:I 7 p.m.     BRADLEY                    BDK Law Group night to remember!
 7:13:42 p.m.      Campaign Consultant-I      Wouldn't that be illegal[?]
 7:14:01 p.m.      BRADLEY                    No it's a BDK Law group party
 7:I4:07 p.m.      BRADLEY                    I'm announcing that night
 7:14:I9 p.m.      Campaign Consultant-2      Ohok
 7:14:44 p.m.      Campaign Consultant-I      So you won't have your political logo and signs
                                              there tonight [sic]?
 7:15:12 p.m.      BRADLEY                    No just an announcement
 7:15:31 p.m.      Campaign Consultant- I     Ok so we will bill the flyer design separately
 7:15:35 p.m.      BRADLEY                    Our first event will Be after the filing. To see what
                                              they raised.

       36.       On or about February 22, 2018, at approximately 12:09 p.m., BRADLEY wrote in

a text message to Campaign Volunteer-I, Campaign Consultant-I, and Can1paign Consultant-2

about a meeting planned for later that day:

                       The agenda:
                       1. Treasurer
                       2. Design of flyer for March 15.
                       3. Design of logo
                       4. Design of video or walk piece




                                              -8-
         Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 9 of 24




At approximately 12: 19 p.m., Campaign Volunteer-1 responded, "We need donation forms for

March am1ouncement[. ]"

       37.       On or about February 25, 2018, BRADLEY and Campaign Consultant-2

communicated via text message as follows:

 Annrox. Time             Author                                        Text
 4:31: 18 p.m.     Campaign Consultant-2        Dennis I need all the info to input on the invitation
                                                ASAP
 4:31 :32 p.m.     BRADLEY                      Dolphins Cove
 4:31 :37 p.m.     BRADLEY                      6:00 Pm
 4:31 :37 p.m.     Campaign Consultant-2        Location
                                                Time
 4:31 :45 p.m.     BRADLEY                      March 15, 2018
 4:32:02 p.m.      Campaign Consultant-2        Food? Drinks?
 4:32:12 p.m.      Campaign Consultant-2        Entertaimnent?
 4:32:15 p.m.      BRADLEY                      Free food and free drinks
 4:32:29 p.m.      BRADLEY                      Yes DJ Jose and music
 4:32:29 p.m.      Campaign Consultant-2        Anything specific that you want on the flyer
 4:33:40 p.m.      BRADLEY                      BDK Law Group thank you party
 4:34:04 p.m.      BRADLEY                      And many surprises!

       38.       That same day, at approximately 5:25 p.m., BRADLEY wrote to Campaign

Consultant-I, Campaign Consultant-2, and Campaign Volunteer-I via text message, "Hey we need

to have a can1paign website for that day to [sic] and e payment as well."

       39.       Later that day, BRADLEY, Campaign Consultant-2 and Campaign Consultant-1

communicated via text message regarding the invitation to the Dolphin's Cove event, as follows:

 Aoorox. Time        Author                                             Text
 5:51:48 p.m. Campaign Consultant-2             Thank you party is for?
 5:51:57 p.m. Campaign Consultant-2             Clients?
 5:52:05 p.m. Campaign Consultant-1             Thank You
 5:53:21 p.m. BRADLEY                           For friends ofBDK Law Group

       40.       Later that day, at approximately 7:57 p.m., in response to Campaign Volunteer-1 's

suggestion in a text message that the invitation for BRADLEY's March 15 campaign event should




                                                -9-
        Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 10 of 24




read "Join us for a special announcement," Campaign Consultant-I responded, "We cant[.] It's

not supposed to be a campaign event[.]"

       41.     On or about February 26, 2018, a local political website ran an article stating that

BRADLEY planned to announce his State Senate candidacy on March 15, 2018 at Dolphin's Cove

Restaurant at 6 p.m. BRADLEY provided that website a statement about his March 15 campaign

event, which appeared in the article.

       42.     Also on or about February 26, 2018, Campaign Consultant-I sent BRADLEY a

$700 invoice for "Logo design" and "Online invitation for BDK party." According to the relevant

Itemized Campaign Finance Disclosure Statement filed with SEEC, the BRADLEY campaign paid

$700 to Campaign Consultant-I and Campaign Consultant-2 on or about May 10, 2018.

       43.     Also on or about February 26, 2018, MARTINEZ promoted BRADLEY's March

15 campaign event on Facebook, posting an invitation to a "BDK Law Group Thank You Party!"

The invitation read "JOIN US FOR A SPECIAL CELEBRATION" on "Thur[ s]day, March 15" at

"Dolphin's Cove Restaurant" at "6:00pm."

       44.     That same invitation also appeared on BRADLEY's campaign Facebook page,

entitled "Bradley For Bridgeport" and later "Bradley For Senate." The calendar of past events on

BRADLEY's campaign Facebook page eventually listed a "Bradley For Bridgeport" event on

March 15 at the address for Dolphin's Cove, with 585 guests.

       45.     On or about February 27, 2018, Midnight Printing LLC in Bridgeport invoiced

"Bradley Law Group" and "Dennis Bradley" the sum of $110.07 for a "Thank You Party

Invitation." BRADLEY eventually used personal funds to pay this invoice on or about April 11,

2018, namely with a check drawn on his Bradley Law Group account and signed by him. In




                                              - 10 -
        Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 11 of 24




violation of CEP rules, this contribution or expenditure was omitted from BRADLEY' s SEEC

filings to conceal BRADLEY's use of personal funds for a campaign expense.

       46.     On or about March 3, 2018, BRADLEY booked a local band to perform at

"Dolphin's Cove Restaurant and Marina," on "Thursday, March 15, 2018" from "7:00 PM- 9:00

PM" at a cost of $600. BRADLEY used personal funds to pay this expense on or about March 14,

2018, namely with a check drawn on his Bradley Law Group account signed by him. In violation

of CEP rules, this contribution or expenditure was omitted from BRADLEY's SEEC filings to

conceal BRADLEY's use of personal funds for a campaign expense.

       47.     On or about March 7, 2018, Campaign Volunteer-I wrote to BRADLEY,

Campaign Consultant-I, and Campaign Consultant-2 via text message, "Dennis[,] Are you doing

the filing paperwork? I will have contribution forms on the 15th[.]"

       48.     On or about March 11, 2018, Campaign Volunteer-I wrote to BRADLEY,

Campaign Consultant-I, and Campaign Consultant-2 via text message, "I'm going to send the

press release Tuesday to all the newspapers[.]"

       49.     On or about March 15, 2018, the following was posted on BRADLEY's campaign

Facebook page: "Can't wait to see everyone tonight for a great time! No politics! Just fun ... and a

very special announcement-ok, maybe just a little politics[,]" followed by a smirking emoticon.

       50.     On that same day, BRADLEY, Campaign Consultant-I, and Campaign Volunteer-

I communicated via text message as follows:




                                               - 11 -
            Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 12 of 24




 Annrox. Time         Author                                          Text
 3 :02:23 p.m. Campaign Volunteer-I             Dennis
 3:02:24 p.m.  Campaign Volunteer- I            Do u want fundraiser forms tonight
 3 :29:03 p.m. Campaign Volunteer-I             Dennis Bradley for state senate
 3:29:07 p.m.  Campaign Volunteer-I             I made them
 3:29:20 p.m.  Campaign Consultant-I            But he hasn't declared
 3:29:25 p.m.  BRADLEY                          Yes
 3:29:38 p.m.  Campaign Consultant- I           ?
 3 :29:50 p.m. BRADLEY                          Bring them and sign in sheets

            51.   Approximately three minutes later, Campaign Volunteer- I wrote via text message

to BRADLEY, Campaign Consultant-I, and Campaign Consultant-2, "People give me money I'm

taking it[.]"

                                The Dolphin's Cove Campaign Event

            52.   On or about March 15, 2018, BRADLEY and MARTINEZ attended the campaign

event at Dolphin's Cove.

            53.   During that event, BRADLEY made a speech and announced his candidacy for

State Senate.

            54.   With the knowledge and approval of BRADLEY and MARTINEZ, Campaign

Volunteer- I, Campaign Volunteer-2, and others solicited campaign contributions for BRADLEY.

            55.   At least eight individuals were solicited and made contributions to BRADLEY's

campaign at Dolphin's Cove. Each signed a contribution card and dated it March 15, 2018.

According to the contribution cards, those individuals contributed $430 to BRADLEY's campaign,

in total.

            56.   With BRADLEY's knowledge and approval, in an effort to conceal that the

Dolphin's Cove party had been a campaign event paid for by BRADLEY with personal funds in

violation of CEP rules, Campaign Volunteer-I and Campaign Volunteer-2 altered and falsified




                                               - 12 -
        Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 13 of 24




contribution cards obtained from contributors at Dolphin's Cove so that none were dated March

15, 2018.

       57.     With the knowledge and approval of BRADLEY and MARTINEZ, BRADLEY's

campaign made filings with SEEC containing the incorrect dates from the altered or falsified

contribution cards.

       58.     After Campaign Volunteer-I, Campaign Volunteer-2, and others solicited and

collected money from contributors during the Dolphin's Cove event, the money and associated

contribution cards were provided to MARTINEZ.

       59.     Later that night, at approximately 11:24 p.m., Campaign Volunteer-I sent a text

message to MARTINEZ about contribution cards from the Dolphin's Cove event which read, "Hey

girl I found two more forms in my purse!!!"

       60.     On or about March 16, 2018, at approximately 12:26 p.m., Campaign Volunteer-I

wrote to BRADLEY via text message, "I have two more donations. Can I drop them at ur office

later?" Approximately ten seconds later, BRADLEY replied, "Sure[.]"

       61.     Also on or about March 16, 2018, Campaign Consultant-I wrote to BRADLEY via

text message, "How much was the bill for BDK last night? $10,000?" Approximately 66 minutes

later, BRADLEY replied with a shushing emoticon. Campaign Consultant-I responded with

laughing emoticons.

       62.     On or about March 17, 2018, Campaign Volunteer-I sent a text message to

MARTINEZ which read, "Hey! What's Dennis got for contributions so far do you know offhand?"

Approximately ten minutes later, MARTINEZ responded "$690[.]" Upon further inquiry by

Campaign Volunteer-I, approximately six minutes after that, MARTINEZ clarified, "$290 from




                                              - 13 -
        Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 14 of 24




the night of the event! Well all that was handed to me." As of that date, the only BRADLEY

campaign event was at Dolphin's Cove on March 15.

                                 BRADLEY's False SEEC Filings

       63.       On or about April 10, 2018, BRADLEY's campaign filed with SEEC its first

Itemized Campaign Finance Disclosure Statement, which covered March 15. In order to conceal

conduct that disqualified BRADLEY from receiving a CEP grant, this filing misstated and omitted

certain information related to the March 15 event. Specifically, BRADLEY' s filing (i) omitted

that BRADLEY had held a campaign event on March 15, 2018 at Dolphin's Cove restaurant,

(ii) omitted that BRADLEY had incmTed approximately $6,307 in expenses for that campaign

event, (iii) omitted that BRADLEY had already paid approximately $710 of those campaign

expenses with personal funds, (iv) omitted that BRADLEY had accepted multiple qualifying

contributions on March 15, 2018, and (iv) misrepresented the dates of those March 15, 2018

contributions.

       64.       Later that same day, BRADLEY's campaign filed with SEEC an amended Itemized

Campaign Finance Disclosure Statement covering March 15. This filing misstated and omitted

the same information as the original.

       65.       On or about May 24, 2018, BRADLEY and MARTINEZ caused BRADLEY's

campaign to voluntarily apply for a CEP primary grant by filing a CEP Affidavit and a CEP

Application with SEEC. Each of these filings were certified and signed by BRADLEY and

MARTINEZ.

       66.       In the "Candidate Certification" section of the CEP Affidavit, BRADLEY certified

the following:




                                               - 14 -
        Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 15 of 24




               a.      "I intend to participate in the Citizens' Election Program (the 'Program')

       established by Chapter 157 of the Connecticut General Statutes and ... I understand my

       obligation to abide by and will abide by the Program's requirements, including the

       expenditure limits, which are set forth in General Statutes§ 9-702(c)."

               b.      "I have abided by and will continue to abide by the provisions of the

       Program governing use of the candidate's personal funds and the provisions of the Program

       governing loans, as set forth in General Statutes § 9-710."

               c.     "I have thus far abided by the Program's expenditure limits and ... my

       candidate committee has not made expenditures in excess of the expenditure limits

       applicable to the office I am seeking, as set forth in General Statutes§ 9-702(c)."

               d.     "I understand I am required to comply with the requirements of the

       Program, including all Connecticut statutes, regulations and declaratory rulings.... I

       understand that my failure to abide by the requirements of all statutes and regulations may

       result in SEEC's imposition of penalties as provided in Chapters 155 and 157 of the

       General Statutes .... I understand I shall be personally liable for penalties relating to

       violations of the Program requirements, by myself, my agents, and/or anyone acting under

       my explicit or implied direction."

               e.     "I understand that intentionally making a false written statement under oath

       or pursuant to a form bearing notice, authorized by law, which is intended to mislead a

       public servant in the perfonnance of his or her official function, is a class A misdemeanor

       pursuant to General Statutes§ 53a-157b (a), and may subject me to criminal penalties .... "

       67.     MARTINEZ made substantially similar certifications as Treasurer in the

"Treasurer Certification" section of the CEP Affidavit.




                                              - 15 -
           Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 16 of 24




           68.    At the end of each ce1iification section, the CEP Affidavit contained the following

statement, signed by each of BRADLEY and MARTINEZ: "I hereby swear, under penalty of false

statement, that the above certifications are true and complete to the best of my knowledge and

belief."

           69.    BRADLEY and MARTINEZ falsely certified and swore to statements in the CEP

Affidavit to conceal that BRADLEY had committed disqualifying acts and was not eligible for a

CEP grant. Among the statements to which each falsely swore and certified was that they had

"abided by ... the provisions of the Program governing use of the candidate's personal funds" and

"abided by the Program's expenditure limits."

           70.    The CEP Application contained a "Candidate Certification" section in which

BRADLEY certified the following:

                  a.     "[A]s a candidate who has elected to participate in the Citizens' Election

           Program (the 'Program'), I understand my obligations to abide by and will abide by the

           Program's requirements, including the Program's expenditure limits."

                  b.     "I understand that I am required to read, understand, and comply with the

       requirements of the Program, including all statutes, regulations, and/or declaratory

       rulings."

                  c.     "I understand that I shall be personally liable for penalties relating to

       violations of the Program requirements, by myself, my agents, and/or anyone acting under

       my explicit or implied direction."

                  d.     "I have not accepted any contribution or contributions that exceed or

       exceeds in the aggregate the applicable contribution limit set fo1ih in Chapter 157 of the

       Connecticut General Statutes .... "




                                                 - 16 -
        Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 17 of 24




               e.       "I have not accepted or have returned any previously accepted contributions

        from any sources not authorized under Chapter 157 of the Connecticut General Statutes .... "

               f.       "I agree to abide by all other applicable requirements relating to Chapters

        I 55 and 157 of the Connecticut General Statutes and SEEC regulations, including

       requirements for campaign finance disclosure statements and recordkeeping."

               g.       "I understand that my completing and filing this Application is a condition

       for qualifying to receive public funds .... "

               h.       "I understand that I am responsible to have general knowledge and oversight

       of the actions and conduct of my candidate committee, including knowledge and oversight

       of contributions made to my candidate committee, moneys deposited into my candidate

       committee's authorized depository account, expenditures made or incurred by or on behalf

       of my candidate committee, and disclosure obligations of my treasurer."

               1.       "I understand that intentionally making a false written statement pursuant

       to a form bearing notice, authorized by law, which I do not believe to be true and which is

       intended to mislead a public servant in the performance of his or her official function, is a

       Class A misdemeanor pursuant to General Statutes § 53a-157b(a), and may subject me to

       criminal penalties .... "

       71.     MARTINEZ made substantially similar certifications as Treasurer (with the

exception of subparagraph 70(h)) in the "Treasurer Certification" section of the CEP Application.

       72.     At the end of each certification section, the CEP Application contained the

following statement, signed by each of BRADLEY and MARTINEZ: "I hereby swear, under

penalty of false statement, that the above certifications are true and complete."




                                                - 17 -
        Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 18 of 24




       73.     As with the CEP Affidavit, BRADLEY and MARTINEZ falsely ce1iified and

swore to statements in the CEP Application to conceal that BRADLEY had committed

disqualifying acts and was not eligible for a CEP grant. Among the statements to which each

falsely swore and ce1iified were that they had not "accepted any contribution or contributions that

exceed or exceeds in the aggregate that applicable contribution limit set forth in Chapter 157 of

the Connecticut General Statutes" and had "agree[d] to abide by ... requirements for campaign

finance disclosure statements and recordkeeping."

       74.     The next day, onor about May 25, 2018, the BRADLEY campaign filed with SEEC

its second amended Itemized Campaign Finance Disclosure Statement covering March 15. This

filing misstated and omitted the same information as the original and the first amendment, as

described in Paragraphs 63 and 64 above.

       75.     On or about May 27, 2018, BRADLEY texted MARTINEZ, Campaign Volunteer-

1, and other campaign officials, "Can we all meet tomorrow at 10:00am?               My office[.]"

MARTINEZ responded, "Yes!!" BRADLEY then directed MARTINEZ, "Please bring all the

forms, files, checks, etc let's go over everything. Thanks Jess!"

       76.     On or about May 28, 2018, BRADLEY met with MARTINEZ, Campaign

Volunteer-I, and other campaign officials.

       77.     On or about May 29, 2018, BRADLEY texted MARTINEZ, Campaign Volunteer-

1, and other campaign officials, "Great meeting yesterday team. I truly appreciate everyone's

efforts. As this campaign goes on there will be more and more challenges. Let's remember all great

things come with sacrifice. Let's make a commitment that we might be in storm today but

tomorrow through our continued faithfulness the brightest day will come." Campaign Volunteer-

I responded, "Don't worry Dennis if you go to jail you are a lot cuter than [local elected official




                                              - 18 -
          Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 19 of 24




who had been imprisoned for a federal crime]--u will be ok and Ill make sure ur commissary

always has enough so you can make toilet wine and mufungo."

       78.     On or about June 8, 2018, the BRADLEY campaign filed its third amended

Itemized Campaign Finance Disclosure Statement covering March 15. This filing misstated and

omitted the same information as the prior three versions, as described in Paragraphs 63, 64, and

74 above. Thus, each of the four versions ofBRADLEY's Itemized Campaign Finance Disclosure

Statements covering March 15 contained the same misstatements and omissions, concealing from

SEEC that BRADLEY had committed disqualifying acts and was not eligible for a CEP grant.

       79.     On or about June 29, 2018, BRADLEY used personal funds to pay $5,597.31 to

Dolphin's Cove for the March 15 campaign event. In violation of CEP rules, BRADLEY never

filed a further amendment to his campaign's Itemized Campaign Finance Disclosure Statement

covering March 15 to reflect this campaign expenditure. Indeed, BRADLEY never disclosed to

SEEC that he had used any personal funds to make a contribution to or an expenditure on behalf

of his campaign, much less that he had violated CEP rules by exceeding the $2,000 statutory limit

for a State Senate candidate's use of personal funds.

       80.     On or about July 10, 2018, in reliance on the false and misleading information

contained in BRADLEY's filings, SEEC awarded BRADLEY a $84,140 CEP primary grant.

                               SEEC's Investigation of BRADLEY

       81.     After issuing a CEP primary grant to BRADLEY, SEEC began investigating a

citizen complaint received on or about June 29, 2018 regarding BRADLEY's campaign, including

the March 15 campaign event at Dolphin's Cove.

       82.     As noted above, on or about August 14, 2018, BRADLEY won the Democratic

pnmary.




                                              - 19 -
         Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 20 of 24




         83.   On or about August 21, 2018 at 6:52 p.m., BRADLEY emailed and caused to be

emailed a letter to SEEC, in which he denied all the allegations in the citizen complaint as

"frivolous and manipulative." In that letter, BRADLEY falsely stated to SEEC, "On March 15,

2018, BDK hosted a Client Appreciation event at Dolphin's Cove restaurant[.] ... This was in no

shape or form a political event. ... In fact, we did not collect any donations at this event and have

no donations dated 03/15/2018." BRADLEY knew this information was false when he wrote to

SEEC, insofar as it was BRADLEY who had-among other things-planned the March 15

Dolphin's Cove event for the benefit of his campaign with campaign staff (including Campaign

Consultant-I, Campaign Consultant-2, and Campaign Volunteer-I), paid for the expenses

associated with that event with a mix of personal and campaign funds, publicized the event as a

campaign announcement, and directed his campaign staff (including Campaign Volunteer- I) to

bring contribution cards and to solicit campaign contributions there.

         84.   On or about August 28, 2018, the BRADLEY campaign's Primary to General

Election "Carry Forward" Form, which BRADLEY caused to be submitted to start SEEC's process

of considering BRADLEY for a $95,710 CEP general election grant, was electronically posted on

eCRIS.

         85.   On or about October 12, 2018, MARTINEZ was interviewed under oath by SEEC.

MARTINEZ made misstatements in an attempt to conceal from SEEC the falsity ofBRADLEY's

campaign filings. Specifically, MARTINEZ falsely stated, among other things: (i) the March 15

campaign event was a "BDK thank you event to the community"; (ii) attendees were "absolutely

not" solicited for campaign contributions on BRADLEY's behalf; (iii) there were no contribution

cards present at that event; (iv) no one ever gave MARTINEZ contribution cards from that event;

and (v) MARTINEZ had done nothing to promote that event.




                                               - 20 -
         Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 21 of 24




         86.    On or about October 19, 2018, based on the result of its investigation into the June

29 citizen complaint, SEEC denied BRADLEY's application for a $95,710 CEP general election

grant.

         All in violation of Title 18, United States Code, Section 1349.


                                 COUNTS TWO THROUGH SIX
                                  (BRADLEY and MARTINEZ)
                                        (Wire Fraud)

         87.    Paragraphs 1-86 are incorporated by reference.

         88.    Between in or about March 2018 and October 2018, in the District of Connecticut,

BRADLEY and MARTINEZ, knowingly and with the intent to defraud, devised and intended to

devise the scheme and artifice to defraud described above, and for obtaining money and property

by means of false and fraudulent pretenses, representations, and promises.

         89.    On or about the dates set forth below, in the District of Connecticut and elsewhere,

for the purpose of executing and attempting to execute the aforementioned scheme and artifice to

defraud SEEC, the Citizens' Election Fund, and the State of Connecticut, and to obtain money and

property by means of materially false and fraudulent pretenses, representations, and promises as

described above, defendants DENNIS A. BRADLEY, JR., and JESSICA MARTINEZ did

knowingly transmit and cause to be transmitted, by means of wire communication in interstate and

foreign commerce, certain writings and signals, each wiring as set forth below constituting a

separate count of this Indictment:




                                               - 21 -
          Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 22 of 24




   Count              Date                                 Use oflnterstate Wire

      2         March 15, 2018,      BRADLEY's text message to campaign staff, instructing
                approx. 3 :29 p.m.   Campaign Volunteer- I to bring contribution cards to the March
                                     15 campaign event at Dolphin's Cove

      3         April 10, 2018       BRADLEY's original Itemized Campaign Finance Disclosure
                                     Statement covering March 15, 2018 and containing false
                                     statements and omissions, electronically submitted to SEEC via
                                     eCRIS

      4         May 24, 2018         CEP Affidavit seeking a CEP primary grant and containing
                                     statements falsely sworn to and certified by BRADLEY and
                                     MARTINEZ, electronically submitted to SEEC via eCRIS

      5         August 21, 2018      BRADLEY's email to SEEC attaching his letter containing
                                     false statements

      6         August 28, 2018      BRADLEY's Primary to General Election "Carry Forward"
                                     Form, which fraudulently triggered consideration of a $95,710
                                     CEP general election grant, electronically posted on eCRIS


          All in violation of Title 18, United States Code, Section 1343.


                                            COUNT SEVEN
                                             (MARTINEZ)
                                           (False Statements)

          90.    Paragraphs 1-86 are incorporated by reference.

          91.    On or about March 10, 2020, in the District of Connecticut, the defendant JESSICA

MARTINEZ did knowingly and willfully make and cause to be made materially false, fictitious,

and fraudulent statements and representations to Special Agents of the Federal Bureau of

Investigation ("FBI"), a department and agency of the United States, in a matter within its

jurisdiction.




                                                  - 22 -
        Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 23 of 24




        92.     Specifically, MARTINEZ falsely stated to FBI Special Agents that no money was

raised for BRADLEY's State Senate campaign at the March 15, 2018 Dolphin's Cove event.

        All in violation of Title 18, United States Code, Section 1001(a)(2).


                                        COUNT EIGHT
                                         (MARTINEZ)
                            (False Declaration Before the Grand Jury)

        93.     Paragraphs 1-86 are incorporated by reference.

        94.     On or about September 23, 2020, in the District of Connecticut, the defendant

JESSICA MARTINEZ, while under oath and testifying in a proceeding before Grand Jury N-19-

1, a grand jury of the United States in the District of Connecticut, knowingly did make a false

material declaration.

        95.     Grand Jury N-19-1 was conducting an investigation to determine whether

violations of Title 18, United States Code, Section 1343 had been committed, and to identify the

persons who had committed, caused the commission of, and conspired to commit such violations.

It was material to that investigation that the grand jury ascertain the circumstances of the March

15, 2018 Dolphin's Cove event, namely whether (i) it was to benefit and raise funds for

BRADLEY's campaign, or (ii) it was a client and community appreciation party hosted by the

BDK law firm.

        96.     While appearing as a witness under oath at a proceeding before Grand Jury N-19-

1, MARTINEZ knowingly made the following declarations in response to questions with respect

to that material matter:

                Q. Okay. Let' s talk about Dolphin' s Cove quickly. You're involved
                   in planning it, right? That's early?
                A. No. Dolphin's Cove had zero to do with me and the campaign.
                   Dolphin's Cove was a BDK event, the law firm's event,
                   thanking the community, in which I knew State Senator Bradley


                                               - 23 -
         Case 3:21-cr-00087-VAB Document 1 Filed 05/24/21 Page 24 of 24




                   was going to announce his run for state senate.
                Q. You knew there would be fundraising there though, right?
                A. There was no fundraising there. There was no fundraising there.
                   But at any rate, I was not the treasurer yet. The campaign did not
                   begin. That was a BDK event.

        97.     MARTINEZ knew the underscored declarations above were false when she made

 them, in that she knew that BRADLEY had planned the March 15 Dolphin's Cove event, that

 BRADLEY had done so for the benefit of his State Senate campaign, that BRADLEY had done

 so with his campaign staff, that BRADLEY and MARTINEZ had publicized it as a campaign

 event, that BRADLEY had directed his campaign staff to solicit and collect contributions from the

 attendees, and that MARTINEZ had collected campaign contributions made at the event.

        All in violation of Title 18, United States Code, Section 1623.



                                              A TRUE BILL

                                                /s/
                                              FOREPERSON


 UNITED STATES OF AMERJCA



    NARD CBOYLE
 ACTING UNITED STAT S ATTORNEY



 ~~~
,)'N   'IMT
          ~        RANC!S
 ASSISTANT UNITED STATES ATTORNEY




                                               - 24 -
